Citation Nr: 1042775	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied a 
TDIU rating.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is unable to secure and maintain 
gainful employment (physical or sedentary) in light of his 
service-connected disabilities.  

Service connection is in effect for residuals, lumbar spine, 
status post subluxation L5 and osteoarthritic changes, currently 
rated 20 percent disabling; neurologic claudication, right lower 
extremity, 20 percent; and neurologic claudication, left lower 
extremity, 20 percent.  The Veteran's combined disability rating 
is 50 percent.  He does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  

A VA examiner in September 2008 stated that the Veteran's 
service-connected disabilities render him unemployable for both 
sedentary and physical occupations.

VA policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board 
is thus required to remand the appeal so that it can be referred 
to the Director of C&P. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should refer the case to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b). 

2.  Then, readjudicate the appellant's claim.  
If the benefit sought continues to be denied, 
issue a supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



